Order unanimously affirmed with costs for reasons stated in memorandum decision of Supreme Court, Lowery, J. Memorandum: We add only that plaintiff’s argument, premised upon the doctrine of equitable subrogation, is raised for the first time on appeal and is not preserved for review. We have reviewed the other issues presented by plaintiff and find them to be without merit. (Appeal from order of Supreme Court, Onondaga County, Lowery, J. — dismiss complaint.) Present — Dillon, P. J., Boomer, Green, Balio and Davis, JJ.